Citation Nr: 0620201	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
January 1971, from October 1972 to October 1974, and from 
March 18, 1978 to March 31, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in April 2004. 

The Board previously remanded this case in September 2004 for 
additional development of the record.  

The Board notes that while the RO has developed the instant 
appeal as an original one for service connection for PTSD, 
"also claimed as anxiety", a February 1973 Board decision 
and December 1978 rating decision denied service connection 
for psychiatric disability other than PTSD.  

To the extent that the RO therefore has effectively reopened 
any claim for service connection for psychiatric disability 
other than PTSD, the Board agrees that new and material 
evidence has been received to reopen that claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue on appeal 
is therefore correctly listed on the title page of this 
action.  

At his April 2004 hearing, the veteran raised the issue of an 
increased rating for the service-connected left lower 
extremity varicosities.  This matter is referred to the RO 
for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The service medical records show that the veteran was treated 
with Valium during active service and was diagnosed in April 
1974 with anxiety depressive reaction.  

The post-service medical records on file reflect diagnoses 
including that of generalized anxiety disorder.  An April 
1996 entry notes that he reported some anxiety problems 
stemming from his previous "police work" and that he was 
diagnosed with anxiety disorder with claustrophobic and PTSD 
qualities.  

A July 2002 entry in the treatment records notes that a motor 
vehicle accident (MVA) in service appeared to play a role in 
his claustrophobia.  

A November 2002 VA examiner, after noting prior diagnoses of 
generalized anxiety disorder and a specific phobia, diagnosed 
PTSD, based on an unverified stressor of being forced into a 
locker and threatened with drowning in service, and the 
stressor of involvement in an MVA while a sleeping passenger 
(injuries from the latter incident were determined by the 
service department and VA to have not been in the line of 
duty).  

The claims files also contain evidence suggesting the veteran 
was treated for anxiety-related symptoms prior to his first 
period of enlistment, and a private psychologist in January 
2003 suggested that the veteran had an anxiety disorder even 
prior to entering service.  

Given the conflicting evidence regarding the veteran's 
psychiatric diagnosis, the Board remanded the case in 
September 2004 to, inter alia, schedule him for a VA 
examination.  

The examiner was instructed, with respect to any current 
acquired psychiatric disorder identified, to 1.) address 
whether the disorder was etiologically related to the 
veteran's active military service; 2) address whether the 
disorder preceded the veteran's active service; 3.) address 
whether, if the disorder preceded service, the disorder 
increased in severity during service; and 4.) address whether 
any increase in severity during service was clearly and 
unmistakably due to the natural progress of the disability.  

Following the remand, the veteran was examined in April 2005 
by Dr. A.W., a VA physician.  The veteran reported that in 
service he was forced into a locker by two superior officers, 
who then threatened to throw the locker into a pool.  

The examiner noted that the above incident resulted in a 
severe anxiety reaction, which had now developed into major 
depressive disorder with anxiety.  She also expressed the 
belief that the current anxiety was a result of the 
depression.  

Dr. A.W. diagnosed major depressive disorder with anxiety.  
She concluded that the anti-anxiety medications used by the 
veteran since the 1970s either caused or worsened his 
depression.  She did not diagnose PTSD.  

In May 2005, Dr. A.W. provided another opinion in the case, 
based on a review of the claims files without re-examination 
of the veteran.  She explained that she remembered the 
veteran, but could not recall when she first met him.  

Dr. A.W. noted that the veteran's claimed locker incident 
occurred during his first period of service, and that he was 
also involved in a motor vehicle accident in service while he 
was a sleeping passenger.  

Dr. A.W. explained that there was some evidence on file 
suggesting the veteran's anxiety pre-existed service.  She 
essentially concluded that the veteran had PTSD, and 
explained that the symptoms suggestive of PTSD included, but 
were not limited to, the locker event, and his intrusive 
recollections and nightmares of that event.  

Dr. A.W. concluded that the veteran had features of anxiety 
associated with the PTSD.  She stated that "the psychologist 
who evaluated him for his condition" (presumably the January 
2003 psychologist) was mistaken to have not recognized that 
the veteran had PTSD with anxiety.  

As indicated above, rather than clarifying the veteran's 
psychiatric diagnosis, Dr. A.W. instead offered conflicting 
diagnoses of her own.  In April 2005 she concluded that the 
veteran had a depressive disorder with anxiety, but did not 
suggest that he had PTSD.  In May 2005, and apparently 
without remembering that she had recently examined the 
veteran, Dr. A.W. concluded that the veteran had PTSD, but 
did not mention the depressive disorder she diagnosed in 
April 2005.  

Moreover, her April 2005 opinion did not comply with the 
Board's remand instructions concerning addressing whether any 
psychiatric disorder identified existed prior to service or 
was aggravated in service.  

With respect to her May 2005 opinion, Dr. A.W. identified the 
locker incident as contributing to the development of PTSD, 
but also suggested that other events may have led to the 
disorder.  If she in fact intended to suggest that other 
events caused PTSD in the veteran, she unfortunately did not 
specifically identify those incidents.

In light of the above deficiencies in the April 2005 
examination and May 2005 opinion, the Board finds that 
another VA examination of the veteran is required.  

The Board also notes that at his September 2003 hearing 
before a decision review officer, the veteran indicated that 
he would shortly file an application to amend the line of 
duty determination entered with respect to the MVA he 
experienced in service.  On remand, the RO should request 
that he submit any response received to his application from 
his service department.  

The Board lastly notes that the locker incident, as described 
by the veteran, potentially implicates those provisions 
regarding service connection for PTSD based on personal 
assault.  

While the RO provided the veteran with the pertinent 
regulation in the October 2005 supplemental statement of the 
case, the Board takes this opportunity to advise him that 
evidence from sources other than his service records, or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor.  

He is further advised that he may furnish this type of 
evidence to VA or advise VA of potential sources of such 
evidence.  See 38 C.F.R. § 3.304(f) (2005).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and invite him to 
submit any response received from his 
service department concerning his 
application to revise the line of duty 
determination regarding the motor vehicle 
accident occurring in service.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination, preferably 
by someone other than Dr. A.W. (the April 
2005 VA examiner), to determine the 
nature and etiology of any currently 
present acquired psychiatric disorder.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folders must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion as to 
each of the following:

A.  Is it as likely as not that any 
currently present acquired 
psychiatric disorder was present 
during any period of service?  

B.  With respect to each acquired 
psychiatric disorder the examiner 
concludes was present in service, 
did such disorder clearly and 
unmistakably exist prior to that 
period of service?  

C.  With respect to any acquired 
psychiatric disorder which the 
examiner concludes existed prior to 
service, is it at least as likely as 
not that such disorder increased in 
severity during that, or any other, 
period of service?  

D.  With respect to each acquired 
psychiatric disorder the examiner 
concluded existed prior to service 
and increased in severity during 
service, was the service increase 
clearly and unmistakably due to 
natural progress?  

E.  With respect to any currently 
present psychiatric disorder which 
the examiner believes developed 
subsequent to service, is it at 
least as likely as not that such 
disorder is etiologically related to 
any period of service?  

The examiner should also make or rule out 
a diagnosis of PTSD under DSM IV 
criteria.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor(s) supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO must then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue the 
veteran and his representative a 
Supplemental Statement of the Case 
(SSOC).  The veteran should be given an 
opportunity to respond thereto as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

